DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 6-8, 10-13, 16, 17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited Tang discloses a two-stage hand gesture input comprises receiving hand tracking data for a hand of a user. A gesture recognition machine recognizes that the user has performed a first-stage gesture based on one or more parameters derived from the received hand tracking data satisfying first-stage gesture criteria. An affordance cueing a second-stage gesture is provided to the user responsive to recognizing the first-stage gesture. The gesture recognition machine recognizes that the user has performed the second-stage gesture based on one or more parameters derived from the received hand tracking data satisfying second-stage gesture criteria. A graphical user interface element is displayed responsive to recognizing the second-stage gesture.  The prior art cited fails to render obvious based on the direction in which the palm of the hand is facing being determined as an outward direction, displaying an object by removing an area where the hand in the outward direction and the object overlap with each other; in response to the direction in which the palm of the hand is facing being changed from the an outward direction to an inward direction, displaying at least one object for controlling an external device through a transparent display; obtaining depth information of the hand of the user based on the obtained image; determining that an interaction between the at least one object and the hand is made based on the obtained depth information of the hand; and performing a predetermined function of controlling the external device corresponding to the determined interaction between the at least one object and the hand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616